Citation Nr: 0922282	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  01-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by headaches, blackouts, and dizziness.  

2.  Entitlement to service connection for chronic hepatitis 
C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The Veteran had active service from August 1965 to October 
1968.  The Veteran served in the Republic of Vietnam and 
participated in combat.  He was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic 
disability manifested by headaches, blackouts, and dizziness.  
In August 2003, the RO denied service connection for 
hepatitis C.  In December 2004, the Board remanded the 
Veteran's claims to the RO for additional action.  In June 
2005, the Board remanded the Veteran's claims to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

The Veteran has submitted a claim for apportionment of his VA 
disability compensation benefits on behalf of his dependent 
mother.  It appears that the RO has not had an opportunity to 
act upon the claim.  Therefore, the issue is referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  


REMAND

In its June 2005 Remand instructions, the Board directed 
that:  

2.  Following completion of the above 
development, the RO should undertake all 
appropriate steps to afford the Veteran a 
VA examination at the Indiana State 
Prison by either a VA physician or a 
fee-basis physician.  The claims folders 
must be made available to the physician 
prior to the examination.  Based on a 
review of the complete medical record and 
the current examination, the physician 
should provide a diagnosis for all 
disability manifested by headaches, 
blackouts, and dizziness.  Based on the 
current examination and a complete review 
of the record, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that any 
disability manifested by headaches, 
blackouts, and dizziness or whether 
hepatitis C is related to disease or 
injury suffered during the Veteran's 
active military service.  With regard to 
the claim for hepatitis C, the physician 
should indicate whether hepatitis C is 
secondary to alcohol and drug abuse and, 
if so, whether the alcohol and drug abuse 
is secondary to his service-connected 
posttraumatic stress disorder (PTSD).  In 
answering these questions, the physician 
must use the underlined standard of proof 
provided by the Board.  All factors upon 
which the VA medical opinion is based 
must be set forth in the record.  

3.  If the development in part (2) above 
is not accomplished, the RO must place 
written documentation in the claims 
folders detailing all attempts that were 
made to provide the Veteran with a VA 
examination at the correctional facility 
where he is currently incarcerated by 
either a VA physician or a fee-basis 
physician.   

In an October 2007 written statement, the Indiana State 
Prison conveyed that, "with prior arrangements, we would 
make our Medical Services Unit available for your staff to 
conduct a medical examination if you wish."  In reviewing 
the claims files, the Board observes that the VA has 
repeatedly used such a procedure in the past to have the 
Veteran examined by the prison's medical and psychological 
staff.  

In the March 2009 supplemental statement of the case (SSOC) 
issued to the Veteran and his accredited representative, the 
AMC informed the Veteran that:

In accordance with the BVA remand, we 
attempted to set you up for a VA 
examination at the VAMC Chicago dated 
January 19, 2006.  You failed to report 
for this examination because you are 
currently incarcerated at the Indiana 
State Prison (maximum security) since 
1975.  On October 23, 2007, we received a 
letter from [the Indiana State Prison] 
explaining that the correctional 
department would prefer not to issue a 
transport order in this case at this time 
because it would be time consuming and 
tie up two custody staff, to provide 
security, put additional wear on a 
vehicle and there is the cost factor.  
[The prison] stated with prior 
arrangements, we would make our Medical 
Services Unit available to your staff to 
conduct a medical evaluation.  

Unfortunately, the local VAMC Chicago 
stated that they have a policy for a 
couple of years that they do not send 
their doctors out to the prisons for 
examinations.   

There is no evidence in the record reflecting that the AMC 
requested that the Indiana State Prison have its medical 
staff perform an examination for compensation purposes on 
behalf of the VA.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Indiana State Prison 
in accordance with that institution's 
October 2007 written statement and 
request that the prison's medical staff 
perform an examination for compensation 
purposes in order to determine the 
current nature and etiology of the 
Veteran's headaches, blackouts, 
dizziness, and chronic hepatitis C.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion at to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
headaches, blackouts, and dizziness 
were manifested during active 
service; are etiologically related 
to the Veteran's combat in the 
Republic of Vietnam; otherwise 
originated during active service; 
and/or are etiologically related to 
or increased in severity beyond 
their natural progression due to his 
service-connected disabilities.  
b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's chronic hepatitis 
C was manifested during active 
service; is etiologically related to 
the Veteran's combat in the Republic 
of Vietnam; otherwise originated 
during active service; and/or is 
etiologically related to or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

Send the copies of the claims folders to 
the examiner or examiners for review of 
pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
both a chronic disability manifested by 
headaches, blackouts, and dizziness and 
chronic hepatitis C with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b).  If the benefits 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the 
Veteran's claims for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

